MEMORANDUM **
Carl Leopold, a California state prisoner, appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Leopold contends that the California state courts unreasonably applied clearly established federal law by denying his request for a free transcript of the entire voir dire for use on appeal. He relies on Boyd v. Newland, 467 F.3d 1139, 1150 (9th Cir.2006), cert. denied, — U.S. -, 127 S.Ct. 2249, 167 L.Ed.2d 1089 (2007), in which this court held that “the state court’s refusal to provide Petitioner with the whole voir dire transcript, in the face of a plausible [Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986) ] claim, involved an unreasonable application of clearly established Supreme Court precedent.”
We disagree. Leopold never appealed the trial court’s denial of his initial Batson motions, or raised this Batson claim before the district court, and the issue was both waived and unexhausted. Thus, because Leopold never asserted a “plausible Bat-son claim” in his appeals or habeas petitions, the California courts did not unreasonably apply clearly established federal law in not providing him with the entire *625voir dire transcript. Cf. Boyd v. Newland, 467 F.3d at 1150.
We deny Leopold’s motion for appointment of counsel.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.